PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Bates, James, Stewart
Application No. 15/628,411
Filed: 20 Jun 2017
For: SYSTEMS AND METHODS FOR INTELLIGENT PATIENT INTERFACE EXAM STATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 08, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of March 06, 2020, which set a shortened statutory period for reply of three months.  No extensions of time under 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned by operation of law on June 06, 2020.  A Notice of Abandonment was mailed February 22, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1,000, and the submission required by 37 CFR 1.114; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3792 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4584. 



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions